 Case 3:18-cv-00097-GEC Document 38 Filed 12/03/19 Page 1 of 5 Pageid#: 763




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                              CHARLOTTESVILLE DIVISION

____________________________________
MICHAEL DONALDSON,                   )
                                     )
                  Plaintiff,         )                Case No: 3-18-cv-00097
                                     )
v.                                   )
                                     )
TRAE FUELS, LLC, et al.,             )
                                     )
                  Defendants.        )


     PLAINTIFF’S OBJECTIONS TO DEFENDANT’S PRE-TRIAL DISCLOSURES

       Plaintiff, Michael Donaldson, through undersigned counsel, hereby respectfully submits

the following list of objections to Defendants’ Rule 26(a)(3) disclosures.

                             OBJECTIONS TO TRIAL EXHIBITS

       These objections reflect the present status of the above-captioned matter. As such, by not

objecting to certain exhibits on the ground of relevance or foundation, Plaintiff does not waive any

such objection based on the use of any exhibit because of developments at trial.

       Several of these objections are objections only to the introduction and admission of the

exhibit as affirmative evidence, and as such, Plaintiff reserves the right to use any exhibit, whether

listed or not, as impeachment or rebuttal exhibits, if necessary.

       Plaintiff reserves the right to waive any of these objections, interpose objections based on

authenticity, foundation, and, depending on usage, hearsay, and to add to these objections based

on any ruling this Court might enter. Plaintiff also reserves the right to amend these objections




                                                  1
 Case 3:18-cv-00097-GEC Document 38 Filed 12/03/19 Page 2 of 5 Pageid#: 764




should further developments warrant (including, but not limited to, if Defendant submits a revised

exhibit list).

     Exhibit Number        Defendant’s Description                    Objection
1                       Email Exchanges 1/31/14             Relevance (401), Hearsay
                                                            (802)
2                       Email Exchanges 1/3/14              Relevance (401), Hearsay
                                                            (802)
3                       Email Exchanges 2/24/14             Relevance (401), Hearsay
                                                            (802)
4                       Mills/Donaldson Emails 3/17/14       Relevance (401), Hearsay
                                                            (802)
5                       Mills/Donaldson Email 3/20/14       Relevance (401)
6                       Email Exchanges 4/1/14              Relevance (401); Hearsay
                                                            (802)
7                       Email Exchanges 4/13/14             Relevance (401); Hearsay
                                                            (802)
8                       Email Exchanges 5/8/14              Relevance (401); Hearsay
                                                            (802)
9                       Email Exchanges 5/8/14              Relevance (401)
10                      Donaldson Email 6/3/14              Relevance (401)
11                      LaRocco Email 6/5/14                Hearsay (802)
12                      Email Exchanges and Employee        Relevance (401); Hearsay
                        Counseling Notice 6/14/14           (802)
13                      LaRocco Email 6/8/14                Relevance (401)
14                      Donaldson Email 6/8/14              Relevance (401)
15                      Email Exchanges 6/9/14              Relevance (401)
16                      Email Exchanges 6/17/14             Relevance (401); Hearsay
                                                            (802)
17                      Letter Re Capital Call 6/18/14      Plaintiff objects to the extent
                                                            that Defendant violated
                                                            FRCP 26 and 37 by failing
                                                            to disclose this document in
                                                            discovery. FRCP 37
                                                            prohibits use of documents
                                                            not disclosed during
                                                            discovery. See also FRCP
                                                            26(a)(1)(A)(ii) (requiring
                                                            disclosure of all documents
                                                            that a party may use to
                                                            support its claims).
18                      LaRocco Email 6/21/14               Hearsay (802)
19                      Email Re Capital Call 6/23/14       Plaintiff objects to the extent
                                                            that Defendant violated
                                                            FRCP 26 and 37 by failing
                                                            to disclose this document in
                                                            discovery. FRCP 37

                                                 2
Case 3:18-cv-00097-GEC Document 38 Filed 12/03/19 Page 3 of 5 Pageid#: 765



                                                      prohibits use of documents
                                                      not disclosed during
                                                      discovery. See also FRCP
                                                      26(a)(1)(A)(ii) (requiring
                                                      disclosure of all documents
                                                      that a party may use to
                                                      support its claims).
20                LaRocco Email and Performance       Hearsay (802); Authenticity
                  Observations 6/26/14
21                Email Exchanges 7/16/14             Hearsay (802); Relevance
                                                      (401)
22                Aleman Handwritten Notes            Authenticity
                  7/27/14
23                Whyrick Email 7/17/14               Relevance (401); Hearsay
                                                      (802)
24                Email Exchanges 8/4/14              Relevance (401); Hearsay
                                                      (802)
25                Whyrick Observations Re             Authenticity; Hearsay (802)
                  Donaldson 7/3/14
26                Mills: Michael Donaldson Report     Authenticity; Hearsay (802)
27                Email Exchanges 8/6-8/7/14          Relevance (401)
28                Donaldson Email 8/17/14             Relevance (401); Hearsay
                                                      (802)
29                Plaintiff’s Complaint               No objection.
30                Plaintiff’s Supplemental            No objection.
                  Objections and Responses to
                  Defendants’ Interrogatories
31                Defendants May Introduce Any        Plaintiff objects that
                  Exhibit Attached to Plaintiff’s     Defendant has failed to
                  Opposition to Summary Judgment      comply with the Court’s
                                                      Order requiring the parties
                                                      to identify each exhibit it
                                                      intends to introduce at trial.
32                Defendants May Introduce Any
                  Exhibit Identified on Plaintiff’s
                  Exhibit List
33                Unemployment Statistics from the    Relevance (401), Hearsay
                  U.S. Department of Labor, Bureau    (802), Authenticity
                  of Labor Statistics: National,
                  State, County                       Plaintiff objects to the extent
                                                      that Defendant violated
                                                      FRCP 26 and 37 by failing
                                                      to disclose this document in
                                                      discovery. FRCP 37
                                                      prohibits use of documents
                                                      not disclosed during
                                                      discovery. See also FRCP
                                                      26(a)(1)(A)(ii) (requiring
                                                      disclosure of all documents
                                           3
 Case 3:18-cv-00097-GEC Document 38 Filed 12/03/19 Page 4 of 5 Pageid#: 766



                                                           that a party may use to
                                                           support its claims).




   Dated: December 3, 2019                         Alan Lescht and Associates, PC

                                           By:     /s/Jack Jarrett__________________
                                                   Jack Jarrett (VSB #86176)
                                                   1825 K Street, NW, Suite 750
                                                   Washington, DC 20006
                                                   T: 202.463.6036
                                                   F: 202.463.6067
                                                   jack.jarrett@leschtlaw.com
                                                   Counsel for Plaintiff


                              CERTIFICATE OF SERVICE

      I hereby certify that on December 3, 2019, I filed the foregoing on the Clerk of Court

using CM/ECF, which served notice on:


      Jackson S. Nichols, Esq.
      Cohen Seglias Greenhall Pallas & Furman PC
      1828 L. Street, N.W.
      Suite 705
      Washington, D.C. 20036
      (202) 466-4110
      JNichols@CohenSeglias.com

      Lars H. Liebeler, Esq. (admitted pro hac vice)
      Lars Liebeler PC
      1828 L. Street, N.W.
      Suite 705
      Washington, D.C. 20036
      (202) 587-4747
      LLiebeler@LHL-LawFirm.com



                                                   Respectfully Submitted,

                                                   /s/Jack Jarrett

                                               4
Case 3:18-cv-00097-GEC Document 38 Filed 12/03/19 Page 5 of 5 Pageid#: 767




                                        Jack Jarrett (VSB #86176)




                                    5
